 

THIRD AMENDMENT

 

THIS THIRD AMENDMENT (this “Amendment”) dated as of July 30, 2013 is by and
among the Borrowers identified on the signature pages hereto (the “Borrowers”),
the Guarantors identified on the signature pages hereto (the “Guarantors”), the
Lenders identified on the signature pages hereto and Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).

 

WITNESSETH

 

WHEREAS, credit facilities have been extended to the Borrowers pursuant to the
Amended and Restated Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
July 29, 2005 among the Borrowers, the Lenders identified therein and the
Administrative Agent;

 

WHEREAS, the Guarantors guaranteed the obligations of the Borrowers under the
Credit Agreement pursuant to the Guaranty dated as of July 30, 2010 among the
Guarantors and the Administrative Agent; and

 

WHEREAS, the Borrowers have requested certain modifications to the Credit
Agreement and all the Lenders have agreed to the requested modifications on the
terms and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.          Defined Terms. Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.

 

2.          Amendment. In the definition of “Maturity Date” in Section 1.1 of
the Credit Agreement the reference to “July 31, 2013” is amended to read
“September 30, 2013”.

 

Notwithstanding the foregoing, the Borrowers may terminate the Credit Agreement
at any time prior to the Maturity Date upon notice to the Administrative Agent,
and the Borrowers shall not be liable for any termination or cancellation fee or
penalty or any other form of premium or penalty in connection with such early
termination (other than any amounts required under Section 3.5 of the Credit
Agreement in connection with the prepayment of Eurocurrency Rate Committed
Loans).  In addition, upon such termination (and concurrent repayment of all
amounts owing under the Loan Documents) Borrowers shall not be obligated to pay
any fees for any days ending after the date of such termination.

 

 

 

 

3.          Conditions Precedent. This Amendment shall be effective as of the
date hereof upon execution of this Amendment by the Loan Parties and all the
Lenders.

 

4.          Reaffirmation of Obligations. Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Amendment
and all documents executed in connection herewith do not operate to reduce or
discharge such Loan Party’s obligations under the Loan Documents.

 

5.          Reaffirmation of Security Interests. Each Loan Party (a) affirms
that each of the Liens granted in or pursuant to the Loan Documents are valid
and subsisting and (b) agrees that this Amendment shall in no manner impair or
otherwise adversely effect any of the Liens granted in or pursuant to the Loan
Documents.

 

6.          No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.

 

7.          Counterparts; Delivery. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic imaging means
shall be effective as an original.

 

8.          Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of Maryland.

 

[Signature Pages Follow]

 

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Third Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWERS: MICROS-FIDELIO (IRELAND) LTD,   a corporation organized under the
laws of Ireland   MICROS FIDELIO SYSTEMS (UK) LTD.,   a company organized under
the laws of England   MICROS FIDELIO ESPAÑA S.L.,   a company organized under
the laws of Spain   MICROS FIDELIO (CANADA), LTD.,   a corporation under the
laws of British Columbia, Canada   MICROS FIDELIO BRAZIL, LTDA., a corporation
under the laws of Brazil   MICROS FIDELIO FRANCE S.A.S.,   a company organized
under the laws of France   HOSPITALITY TECHNOLOGIES, S.A.,   a corporation under
the laws of Argentina   MICROS¬FIDELIO MEXICO S.A. DE C.V.,   a company
organized under the laws of Mexico   MICROS SYSTEMS HOLDING GMBH,   a limited
liability company under the laws of the Federal Republic of Germany   MICROS
FIDELIO GMBH,   a limited liability company under the laws of the Federal
Republic of Germany   MICROS FIDELIO SOFTWARE PORTUGAL UNIPESSOAL LDA,   a
company formed under the laws of Portugal   MICROS FIDELIO (THAILAND) CO., LTD.,
  a company organized under the laws of Thailand   MICROS FIDELIO SINGAPORE PTE
LTD.,   a company organized under the laws of Singapore   MICROS FIDELIO
SOFTWARE (PHILIPPINES), INC.,   a corporation under the laws of the Philippines
  MICROS FIDELIO JAPAN LTD., a company organized under the laws of Japan  
MICROS FIDELIO AUSTRALIA PTY. LTD.,   a company organized under the laws of
Australia   MICROS FIDELIO HONG KONG, LTD.,   a company organized under the laws
of Hong Kong   MICROS-FIDELIO FINLAND OY,   a company organized under the laws
of Norway   MICROS-FIDELIO SWEDEN A.B., a corporation under the laws of Sweden  
HOTELBK, A.B., a corporation under the laws of Sweden

 



  By:             Name:   Title:



  

[Signature Pages Continue]

 

 

 

 

GUARANTOR: MICROS SYSTEMS, INC., a Maryland corporation

 

  By:       Name:   Title:

 

  DV TECHNOLOGY HOLDINGS CORPORATION, a Delaware corporation   DATAVANTAGE
CORPORATION, an Ohio corporation   MICROS-FIDELIO WORLDWIDE, INC., a Nevada
corporation   JTECH COMMUNICATIONS, INC., a Delaware corporation   FRY, INC., a
Michigan corporation   TIG GLOBAL, LLC, a Delaware limited liability company

 

  By:       Name:   Title:

 

[Signature Pages Continue]

 

 

 

 

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent

 

  By:       Name:   Title:

 

LENDERS: BANK OF AMERICA, N.A., as a Lender

 

  By:       Name:   Title:       WELLS FARGO BANK, N.A.       By:       Name:  
Title:       U.S. BANK NATIONAL ASSOCIATION       By:       Name:   Title:

 

 

 

